PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/208,198
Filing Date: 3 Dec 2018
Appellant(s): Scout Exchange LLC



__________________
Harrison E. Shecter, Reg. No. 78,514
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 May 2022 appealing the final rejection mailed 17 November 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 17 May 2022 have been fully considered but are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC 101

Appellant argues “As described in Applicant’s specification, previous talent platforms did not communicate with one another, which forced talent platform users to work outside of their presently-implemented talent platforms to complete tasks (p. 2, ll. 22-25). The inventors overcame this drawback with a system that provides communication between the talent platforms, allowing a user of a talent platform to use their presently-implemented talent platform to access resources on other talent platforms (p. 3, ll. 9-14). To this end, claim 21 recites “a first API configured to communicate with a hiring talent platform” and “a second API configured to communicate with a staffing talent platform separate from the hiring talent platform,” such that the first and second APIs integrate hiring and staffing talent platforms that were previously disparate. The claim further recites interactions using the first and second APIs to cross between the platforms to access a record of a job order and a submission of a candidate and to cause the staffing talent platform to display information from the record of the job order in a user interface of the staffing talent platform. This functionality did not exist in prior systems, as users had to leave their preferred platforms to submit or access records or view information involving other platforms. For at least these reasons, claim 21 recites a technical improvement over previous talent platform. The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the remarks do not change the analysis or make the claimed invention any less abstract. The remarks above place emphasis on the claims recitation of using the first and second API’s to cross between talent platforms and provides users with access to records/information involving other talent platforms.  However, the claims do not recite a technical solution to a technical problem that transforms the abstract idea into a patent eligible invention.  The recited use of the first and second API’s to access and submit records evidences nothing more than a “generic computer implementation” of the abstract idea that is insufficient to transform a patent ineligible abstract idea into a patent eligible invention. The Appellants’ Specification pg. 18 teaches “In some examples, the staffing application interface 118 and the hiring application interface 120 can be executed as an Application Programming Interface (API). API is an interface implemented by a software program to enable interaction with other software programs. APIs can provide one or more utilities and enable communication of a defined set of request messages and defines the structure of response messages. The staffing application interface 118 and the hiring application interface 120 include software logic, including the interface logic that enables the talent platform exchange 102 to interface with the talent platforms 104, 108 and the logic that drives reporting. However, as explained further below, various techniques and protocols for communicating information may be used without departing from the scope of the examples disclosed herein.” The Specification describes the additional elements in general terms without describing any detail. As such, the claim limitations under the broadest reasonable interpretation may be construed as reciting conventional components and techniques in light of Appellant’s Specification. See MPEP 2106.05(f) - the courts have found the additional elements to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome including remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “At Step 2A Prong Two, claim 21 integrates any abstract ideas into a practical application by reciting a specific improvement over previous talent platforms. According to Example 42 of the USPTO Subject Matter Eligibility Examples (“Example 42”), a claim only needs to recite “a specific improvement over prior art systems” to integrate an abstract idea into a practical application, even if the claim uses a general-purpose computer (Examples 37-42, pp. 17-19). Claim 21 recites first and  second APIs that facilitate communication between separate talent platforms, which did not occur in prior systems in which talent platforms were disparate. In this manner, claim 21 allows talent platform users to access resources from other talent platforms from within their presently-implemented talent platform. Therefore, claim 21 recites a specific improvement over previous talent platforms, and so the claim integrates the alleged abstract ideas into a practical application according to Example 42. By reciting a specific improvement over previously talent platforms, claim 21 is patent-eligible at Step 2A. And further, at Step 2B, claim 21 recites an inventive concept beyond any abstract idea because the claimed arrangement of APIs is non-generic, unconventional, and provides an improvement over the previously disparate talent platforms of prior systems.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts Example 42 is distinguishable from claim 21 because the combination of additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In the instant case, the remarks above do not address the combination of additional elements or explain how the combination of additional elements integrate the abstract idea into practical application as discussed in Example 42. The recited first and second API’s use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016).  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “The Office has not shown that claim 21 recites only generic, routine, well-understood, and conventional activity. While the Office asserts that the first and second APIs recited in claim 21 are “generic computer components” (Office Action, pp. 5, 12), the Office has not explained why an API is supposedly a “generic computer component.” The Office also has not explained why the first and second APIs in the particular arrangement recited in claim 21 is generic. Further, the Office has not shown that the first and second APIs in the combination recited in claim 21 perform only routine, well-understood, and conventional functions in the manner required under section III(A) of the USPTO memorandum following Berkheimer v. HP, Inc. (“Berkheimer memo”). Absent any such evidence, Applicant’s specification stands unrebutted on the record in stating that previous talent platforms did not communicate with one another (p. 2, Il. 22-25), further highlighting that the APIs recited in claim 21 are non-generic and unconventional. Moreover, the claim recites an unconventional arrangement of APIs amounting to an inventive concept under BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016) and M.P.E.P. § 2106.05()), { 3, as “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional! pieces.” For at least these reasons, claim 21 is patent-eligible and the rejection under 35 U.S.C. § 101 should be reversed.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the Appellant’s published specification describes on pg. 18 the API’s merely as a generic computing components that permits performance of the abstract idea.  The passages from the disclosure evidences neither the claims nor the specification disclose a particular machine.  As discussed in MPEP 2106.05(b) the courts have held mere recitation of concrete or tangible components is not an inventive concept.  The independent claims appear to invoke these computing elements only as tools to execute the identified abstract idea. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “Claim 21 integrates any abstract ideas into a practical application by reciting a specific improvement over previous talent platforms. In particular, claim 21 recites first and second APIs and configured to perform interactions between previously disparate talent platforms. In this manner, claim 21 allows talent platform users to access resources from other talent platforms from within their currently-implemented talent platform. According to Example 42, a claim only needs to recite “a specific improvement over prior art systems” to integrate an abstract idea into a practical application, even if the claim uses a general-purpose computer (Examples 37-42, pp. 17-19). Since claim 21 recites these specific improvements over previously disparate talent platforms, the claim integrates the alleged abstract ideas into a practical application. According to Example 42, a claim only needs to recite “a specific improvement over prior art systems” to integrate an abstract idea into a practical application, even if the claim uses a general- purpose computer (Examples 37-42, pp. 17-19). The claim in Example 42 was directed to “a network- based patient management method that collects, converts, and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated” (Examples 37-42, p. 17). While the claim in Example 42 recited “a method of organizing human activity” that “allows for users to access patients’ medical records and receive updated patient information in real time from other users,” the claim recited a practical application by “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user,” which was “a specific improvement over prior art systems” (Examples 37-42, pp. 18-19). As in Example 42, claim 21 of the present application recites a specific improvement over previous talent platforms. As discussed above, previous talent platforms did not communicate with one another, which forced talent platform users to work outside of their presently-implemented talent platforms to complete tasks (p. 2, Il. 22-25). The inventors overcame this drawback of previous talent platforms with a system that provides for communication between the talent platforms, allowing a user of a talent platform to use their presently-implemented talent platform to access resources on other talent platforms (p. 3, ll. 9-14). To this end, claim 21 recites “a first API configured to communicate with a hiring talent platform” and “a second API configured to communicate with a staffing talent platform separate from the hiring talent platform,” such that the first and second APIs integrate hiring and staffing talent platforms that were previously disparate and interact to communicate resources not previously accessible without leaving the user’s talent platform. Moreover, the presently claimed use of multiple APIs for communication among the separate talent platforms is just as specific as the high-level recitation of “a standardized format” in Example 42. Thus, claim 21 recites a specific improvement over prior art systems. For at least this reason, claim 21 integrates the alleged abstract ideas into a practical application and is patent-eligible. Accordingly, the rejection under 35 U.S.C. § 101 should be reversed.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and as the remarks reiterate claim 21 recites “a specific improvement over prior art systems”. As previously explained this excerpt is not enough to confer patent eligibility under 101. Also, it is not necessary for a claim under examination to mirror a training example (i.e., Example 42) to be subject matter eligible under the 2019 PEG. The presently claimed techniques do not address any type of formatting (i.e., converting), thus Example 42 has no applicability. The type of improvement identified by MPEP 2106.05(a) is an improvement to the functioning of a computer or to any other technology or technical field.  The improvement alleged by Appellant is an improvement over previous systems and not the functioning of a computer itself or any technology or technical field.  For these reasons, the rejections under 101 are being maintained.

Appellant further argues “Claim 21 recites an inventive concept because it recites a combination of first and second APIs configured to communicate with separate talent platforms, which provide an inventive improvement over prior systems. The Office asserts that the arrangement of “first API’ and the “second API” recited in claim 21 is merely “generic computer components” (Office Action, pp. 5, 12), but provides no supporting explanation behind this conclusory assertion. Rather, “a first API configured to communicate with a hiring talent platform” and “a second API configured to communicate with a staffing talent platform separate from the hiring talent platform” is not a generic computer implementation of recruiting and hiring practices. On the contrary, the claimed configuration of APIs is specific enough to demonstrate how it inventively deviates from the conventional wisdom of prior technical solutions. Conventional wisdom dictated that a new, single-portal platform should be created in place of currently- implemented platforms, and users should migrate to the new platform. This approach is exemplified by U.S. Patent Application Publication 2013/0013443 to Christie (“Christie”), which was cited in the Office Action of June 9, 2021. Christie teaches the use of “an Internet accessible web-site that acts as a ‘one stop’ full service on-line marketplace for use by staffing service providers and prospective consumers’ (Christie, {¶ 18). Christie’s system provides a single website for “submitting recruiting needs” and “staffing needs” (Christie ¶ 16). The inventors uniquely recognized that having users “frequently operate outside of [their] talent platforms to perform various hiring functions” is a technical drawback. The inventors further recognized that it would be advantageous for users to continue using their currently-implemented platforms rather than having to migrate away to another platform (p. 2, Il. 25-27; p. 3, ll. 12-14). Drawing from these recognitions, the inventors developed a system including multiple APIs configured to communicate with separate talent platforms, which removes the need for users to migrate away from their currently-implemented talent platforms and leverages multiple installed systems. The claimed system follows the inventors’ innovative approach as compared to the conventional wisdom of prior systems such as Christie, resulting in a technical improvement over such systems. Thus, the “first API’ and the “second API,” configured as recited in claim 21, are specific enough to show an inventive technical improvement, and thus cannot be characterized as generic. Consequently, claim 21 recites significantly more than mere recruiting and hiring practices as alleged.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques is insufficient to establish patent eligibility.  The claimed first and second API’s lack implementation details such that they amount to merely generic computer components (See Spec, pg. 18) that permits the performance of the abstract idea. In regards to the Christie reference, section 2106.05 of the MPEP indicates the lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “The Office mischaracterizes this point, stating that “the ‘novelty’ of any element...is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter” (Office Action, p. 11). Applicant disagrees that differences between the claim and prior systems are irrelevant in this instance, as it is the Office which has asserted, without supporting explanation, that the claimed first and second APIs are generic. As discussed above, claim 21 is not generic but specific, which the differences discussed above serve merely to underscore. Moreover, the Office has not shown that the “first API’ or the ’second API,” arranged as recited in claim 21, would have been, routine, well-understood, or conventional. The Office is required, under the Berkheimer memo, to cite to any portions of Applicant’s specification, court decisions, or references to prove that the arrangement of APIs recited in claim 21 would have been routine, well-understood, and conventional. The Office has not done so, leaving Applicant’s specification unrebutted in stating that previous talent platforms did not communicate with one another (p. 2, Il. 22-25). Thus, record evidence demonstrates that claim 21 recites an unconventional arrangement of elements that amount to an inventive concept.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the previous remarks were indeed proper.  The independent claims recite the additional elements of a “first API” and a “second API” in addition to the limitations reciting the judicial exception. As previously explained, these claimed additional elements recite the words apply it with the judicial exception, or merely include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea. The Appellant’s specification at pg. 18 supports the conclusion that the API’s may be reasonably characterized merely adding generic computer components to perform generic computer functions which does not automatically overcome an eligibility rejection.  The presence of a first API and a second API does not necessarily indicate a technical solution.  Using API interfaces to retrieve and access information in their ordinary capacity, without more, does not integrate the abstract idea. Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) The cited decision also emphasized receiving transmitted data over a network and displaying it to a user merely implicates purely conventional activities that are the "most basic functions of a computer." Thus, the additional elements of the first and second API do not supply an inventive concept or integrate the judicial exception into a practical application.  For these reasons, the rejections under 101 are being maintained.


 Appellant further argues “Plus, the unconventional arrangement of first and second APIs recited in the claim is an inventive concept under BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016) and M.P.E.P. § 2106.05(), {[ “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.” In BASCOM, the claimed invention was “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user” (827 F.3d at 1350). The court in BASCOM held that, while the mere presence of “local computers, ISP servers, networks, network accounts, or filtering” was not inventive (827 F.3d 1349), “a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user” was inventive because it was a non-conventional arrangement that overcame “existing problems with other Internet filtering systems” by making “a prior art filter solution...”more dynamic and efficient” (827 F.3d 1351). Similarly, regarding claim 21, even a single API on its own were not inventive, the claimed arrangement of first and second APIs for communication between separate talent platforms provides an inventive concept because it overcomes problems existing with prior systems that require users to leave their currently-implemented talent platforms to perform tasks. For at least these reasons, amended independent claim 11 is patent-eligible. Accordingly, the 35 U.S.C. § 101 rejection of independent claim 11, and each claim that depends therefrom, should be reversed.” The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts in Bascom the courts held the claims were patent eligible because there were directed to improvements in the way computers and networks carry out their basic functions.  Here, the focus of claim 21 is not to any improved computer or network.  At best the remarks reiterate the use the first and second API’s represent an inventive concept. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) Claim 21 does not reflect a technological improvement, but rather is directed to a result or effect that itself is the abstract idea and merely invokes generic processes and machinery. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “First, claim 30 recites “a first API configured to communicate with hiring talent platforms” and “a second API configured to communicate with a staffing talent platform separate from the hiring talent platforms,” such that the first and second APIs integrate hiring and staffing talent platforms that were previously disparate. The claim further recites interactions using the first and second APIs to cross between the platforms to access job order records and a candidate record, and cause the staffing talent platform and hiring talent platforms to display information from other platforms in a user interface of the respective hiring or staffing talent platform, which functionality did not exist in prior systems. As discussed above, users had to leave their preferred platforms to submit or access records or to view such information involving other platforms. For at least these reasons, claim 30 recites a technical improvement over previous talent platforms. At Step 2A Prong Two, claim 30 integrates any abstract ideas into a practical application by reciting a specific improvement over previous talent platforms. As discussed above, a claim only needs to recite “a specific improvement over prior art systems” to integrate an abstract idea into a practical application, even if the claim uses a general purpose computer (Examples 37-42, pp. 17-19). Claim 30 recites first and second APIs that facilitate communication between separate talent platforms, which did not occur in prior systems in which talent platforms were disparate. In this manner, claim 30 allows talent platform users to access resources from other talent platforms from within their presently-implemented talent platform. Therefore, claim 30 recites a specific improvement over previous talent platforms, and so the claim integrates the alleged abstract ideas into a practical application according to Example 42. By reciting a specific improvement over previously talent platforms, claim 30 is patent-eligible at Step 2A. And further, at Step 2B, claim 30 recites an inventive concept beyond any abstract idea because the claimed arrangement of APIs is non-generic, unconventional, and provides an improvement over the previously disparate talent platforms of prior systems. The Office has not shown that claim 30 recites only generic, routine, well-understood, and conventional activity. For instance, the Office has not explained why the first and second APIs in the particular arrangement recited in claim 30 is generic, nor has the Office shown that the first and second APIs in the combination recited in claim 30 perform only routine, well-understood, and conventional functions in the manner required under section III(A) of the Berkheimer memo. Moreover, the claim recites an unconventional arrangement of APIs amounting to an inventive concept under BASCOM. For at least these reasons, claim 30 is patent-eligible and the rejection under 35 U.S.C. § 101 should be reversed.”  The Examiner respectfully disagrees. 
	The Examiner asserts that claim 30 recites limitations that are substantially similar to the limitations recited in claim 21. The Appellant’s remarks above address discussion points that were covered with respect to claim 21. Thus, the Examiner’s remarks applied above to claim 21 also apply to claim 30 which is being held ineligible under the same grounds of rejection.

Appellant further argues “Claim 36 recites “a first API configured to communicate with hiring talent platforms” and “a second API configured to communicate with a staffing talent platform separate from the hiring talent platforms,” such that the first and second APIs integrate hiring and staffing talent platforms that were previously disparate. The claim further recites interactions using the first and second APIs to cross between the platforms to access a job order record and candidate records, and in response to identifying a candidate to recommend for the job order, cause the staffing talent platform from which the candidate record was accessed to display information about the job order in a user interface of the staffing talent platform, which functionality did not exist in prior systems. As discussed above, users had to leave their preferred platforms to submit or access records or view such information involving other platforms. For at least these reasons, claim 36 recites a technical improvement over previous talent platforms.
At Step 2A Prong Two, claim 36 integrates any abstract ideas into a practical application by reciting a specific improvement over previous talent platforms. As discussed above, a claim only needs to recite “a specific improvement over prior art systems” to integrate an abstract idea into a practical application, even if the claim uses a general purpose computer (Examples 37-42, pp. 17-19). Claim 35 recites first and second APIs that facilitate communication between separate talent platforms, which did not occur in prior systems in which talent platforms were disparate. In this manner, claim 36 allows talent platform users to access resources from other talent platforms from within their presently-implemented talent platform. Therefore, claim 36 recites a specific improvement over previous talent platforms, and so the claim integrates the alleged abstract ideas into a practical application according to Example 42. By reciting a specific improvement over previously talent platforms, claim 36 is patent-eligible at Step 2A. And further, at Step 2B, claim 36 recites an inventive concept beyond any abstract idea because the claimed arrangement of APIs is non-generic, unconventional, and provides an improvement over the previously disparate talent platforms of prior systems. The Office has not shown that claim 36 recites only generic, routine, well-understood, and conventional activity. For instance, the Office has not explained why the first and second APIs in the particular arrangement recited in claim 36 is generic, nor has the Office shown that the first and second APIs in the combination recited in claim 36 perform only routine, well-understood, and conventional functions in the manner required under section III(A) of the Berkheimer memo. Moreover, the claim recites an unconventional arrangement of APIs amounting to an inventive concept under BASCOM. For at least these reasons, claim 36 is patent-eligible and the rejection under 35 U.S.C. § 101 should be reversed.” The Examiner respectfully disagrees. 
	The Examiner asserts that claim 36 recites limitations that are substantially similar to the limitations recited in claim 21. The Appellant’s remarks above address discussion points that were covered with respect to claim 21. Thus, the Examiner’s remarks applied above to claim 21 also apply to claim 36 which is being held ineligible under the same grounds of rejection.

Appellant further argues “Claim 23 further requires that the processor is configured to detect a change in hiring stage of a candidate performed in the hiring talent platform and update the candidate record by changing the status of the candidate based on the detected change in hiring stage of the candidate. The rejection of claim 23 should be reversed because the claim recites, in combination with the elements discussed above in connection with base claim 21, interactions between talent platforms using the first and second APIs that provide a specific improvement over prior systems, as a user can obtain greater functionality from the user’s presently implemented ATS rather than having to leave it. Claim 23 also recites, in combination with the elements of claim 23, an unconventional arrangement that provides an inventive concept. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 23 should be reversed.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the limitations recited in claim 23 do not change the analysis. The claim limitations merely narrow how the abstract idea may be carried out.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) For these reasons, the rejection under 101 are being maintained.

Appellant further argues “Claim 24 further requires the processor be configured to cause the staffing talent platform to display an indication of the status of the candidate in the user interface of the staffing talent platform and cause the staffing talent platform to update the displayed indication of the status of the candidate in the user interface of the staffing talent platform in response to changing the status of the candidate.
The rejection of claim 24 should be reversed because the claim recites, in combination with the elements discussed above in connection with base claim 21 and intervening claim 23, interactions between talent platforms using the first and second APIs that provide a specific improvement over prior systems, as a user can obtain greater functionality from the user’s presently implemented ATS rather than having to leave it. Claim 24 also recites, in combination with the elements of claims 21 and 23, an unconventional arrangement that provides an inventive concept. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 24 should be reversed.” The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the limitations recited in claim 24 do not change the analysis. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) For these reasons, the rejection under 101 are being maintained.

Appellant further argues “Claim 27 further requires that the processor is configured to (a) generate an interface in a user interface of the hiring talent platform that is configured to receive submissions of job orders and (b) access the record of the job order when the job order is submitted via the interface in the user interface of the hiring talent platform. The rejection of claim 27 should be reversed because the claim recites, in combination with the elements discussed above in connection with base claim 21, interactions between talent platforms using the first and second APIs that provide a specific improvement over prior systems, as a user can obtain greater functionality from the user’s presently implemented ATS rather than having to leave it. Claim 27 also recites, in combination with the elements of claim 21, an unconventional arrangement that provides an inventive concept. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 27 should be reversed.”
The Examiner finds the response unpersuasive and maintains the limitations recited in claim 27 do not change the analysis. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) For these reasons, the rejection under 101 are being maintained.

Appellant further argues “Claim 28 further requires that the processor is configured to (a) generate an interface in the user interface of the staffing talent platform that is configured to receive submissions of candidates and (b) access the submission of the candidate when the candidate is submitted via the interface in the user interface of the staffing talent platform. The rejection of claim 28 should be reversed because the claim recites, in combination with the elements discussed above in connection with base claim 21, interactions between talent platforms using the first and second APIs that provide a specific improvement over prior systems, as a user can obtain greater functionality from the user’s presently implemented ATS rather than having to leave it. Claim 28 also recites, in combination with the elements of claim 21, an unconventional arrangement that provides an inventive concept. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 28 should be reversed.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the limitations recited in claim 28 do not change the analysis.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) For these reasons, the rejection under 101 are being maintained.

Appellant further argues “Claim 29 further requires that the hiring talent platform comprises a first applicant tracking software (ATS) application and the staffing talent platform comprises a second ATS application different from the first ATS application.
The rejection of claim 29 should be reversed because the claim recites, in combination with the elements discussed above in connection with base claim 21, that the talent platforms integrated using the first and second APIs are different types of ATSes, which is an even more specific improvement over prior systems. Claim 29 also recites, in combination with the elements of claim 21, an unconventional arrangement that provides an inventive concept. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 29 should be reversed.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the limitations recited in claim 29 do not change the analysis. Claim 29 merely describes the talent platforms. As discussed above the independent claim does not recite any additional elements that integrate the abstract idea into a practical application and/or provide an inventive concept. See MPEP 2106.05(f) For these reasons, the rejection under 101 are being maintained.

Appellant further argues “Claim 35 further requires that the processor is configured to (a) access, from the first hiring talent platform via the first API, an indication that a first hiring party has placed the candidate to the first job order and (b) responsive to accessing the indication that the first hiring party has placed the candidate to the first job order, cause the staffing talent platform to display information indicating that the candidate has been placed to the first job order in a user interface of the staffing talent platform. The rejection of claim 35 should be reversed because the claim recites, in combination with the elements discussed above in connection with base claim 30, interactions between talent platforms using the first and second APIs that provide a specific improvement over prior systems, as a user can obtain greater functionality from the user’s presently implemented ATS rather than having to leave it. Claim 35 also recites, in combination with the elements of claim 30, an unconventional arrangement that provides an inventive concept. For at least these reasons, the 35 U.S.C. § 101 rejection of claim 35 should be reversed.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the limitations recited in claim 35 do not change the analysis. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f) For these reasons, the rejection under 101 are being maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.